12/02/2022
               IN THE COURT OF APPEALS OF TENNESSEE
                            AT JACKSON
                        Assigned on Briefs November 1, 2022

    STATE OF TENNESSEE EX REL. KIMBERLY KREPELA HOARD v.
                  RICHARD LANE BARROM

                  Appeal from the Juvenile Court for Shelby County
                         No. Z4311 Dan H. Michael, Judge
                      ___________________________________

                           No. W2022-00085-COA-R3-JV
                       ___________________________________

In this Title IV-D child support case, the juvenile court modified a father’s child support
obligation pursuant to the Child Support Guidelines after the child had reached the age of
majority and had graduated high school. We vacate and remand.

       Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Juvenile Court
                            Vacated; Case Remanded

JOHN W. MCCLARTY, J., delivered the opinion of the court, in which FRANK G. CLEMENT,
JR., P.J., M.S., and CARMA DENNIS MCGEE, J., joined.

Robert A. Wampler, Memphis, Tennessee, for the appellant, Richard Lane Barrom.

Jonathan Skrmetti, Attorney General and Reporter, and Eric W. Donica, Assistant Attorney
General, for the appellee, State of Tennessee ex rel. Kimberly Krepela Hoard.


                                       OPINION

                                I.     BACKGROUND

       The appellant Richard Lane Barrom (“Father”) and Kimberly Krepela Hoard
(“Mother”) were divorced by final decree entered by the Shelby County Circuit Court in
2010. The final decree incorporated an agreed permanent parenting plan concerning the
then-minor children, V.L.B. and C.L.B., born in 1993 and 2002, respectively. As to child
support, the agreed parenting plan provided that Father shall pay to Mother $400.00
monthly. The parenting plan also provided that the amount of support “shall be $400.00
per child until they reach 21 years of age with the amount due to be modified pursuant to
the Tennessee Child Support Guidelines.”
        Because this is a child support action, the appellee State of Tennessee acts on
Mother’s behalf through the Tennessee Department of Human Services and the Attorney
General of Tennessee, and pursuant to Title IV-D of the Social Security Act, 42. U.S.C. §
651.1 On January 7, 2014, the State filed in the Shelby County Circuit Court a “Notice of
Title IV-D Services and Notice of Transfer to the Juvenile Court of Memphis and Shelby
County, Tennessee.”2 The juvenile court “administratively accepted jurisdiction . . . for
the purposes of enforcement and modification of child support.” On September 30, 2014,
the State filed a petition to establish arrears and/or modify order. Following a hearing, the
juvenile court found no child support arrearage. The juvenile court also corrected a clerical
error in the agreed parenting plan such that Father’s child support obligation was $400.00
per month total until the children reached the age of twenty-one, instead of $400.00 per
month per child.3

       On June 27, 2017, Father petitioned the juvenile court to modify child support,
alleging that he was earning a lower monthly income due to an injury. Father further
alleged that the eldest child, V.L.B., was then a twenty-four-year-old college graduate.
C.L.B. was still a minor. Following a hearing, the juvenile court reduced Father’s child
support obligation to $242.00 monthly.

        On March 9, 2020, the State again petitioned to modify child support. The youngest
child, C.L.B., reached the age of majority the next month. Following a hearing and by
order entered July 2, 2020, the juvenile court ordered that Father’s child support obligation
be increased from $242.00 monthly to $441.00 monthly “beginning June 1, 2020.” Over
a year later, Father moved to set aside the July 2, 2020 order.4 Father argued that the
juvenile court lacked jurisdiction to modify child support because C.L.B. had turned
eighteen and had graduated high school at the time of entry of the juvenile court’s order.
For that reason, Father requested that the July 2, 2020 order “be declared void and set
aside.” By order entered December 9, 2021, the juvenile court denied Father’s motion to
set aside. The juvenile court determined that it had “jurisdiction to modify the child support
order.” Father appealed.


                                          II.     ISSUES
        1
            See Tenn. Code Ann. § 36-5-1101(8); Tenn. Comp. R. & Regs. 1240-02-06-.03(1).
        2
         In Shelby County, child support cases being enforced under Title IV-D are heard in the juvenile
court. See Tenn. Code Ann. § 36-5-402(b)(2).
        3
            C.L.B.’s upcoming twenty-first birthday will be in the Spring of 2023.
        4
         Throughout the record and in his appellate brief, Father mistakenly refers to this order as the June
8, 2020 order. June 8, 2020 was the date of the hearing.


                                                    -2-
      The dispositive issue is whether the juvenile court had jurisdiction to modify child
support after the child reached the age of majority.


                             III.    STANDARD OF REVIEW

        “Subject matter jurisdiction depends on the nature of the cause of action and the
relief sought . . . and can only be conferred on a court by the constitution or a legislative
act.” Chapman v. DaVita, Inc., 380 S.W.3d 710, 712 (Tenn. 2012) (internal citations
omitted). The question of whether a court possesses subject matter jurisdiction is an issue
of law, which we review de novo. Id. at 712–13.


                                    IV.   DISCUSSION

        “Tennessee Code Annotated § 36-5-101 delimits the boundaries of a court’s
authority to award and modify child support.” Grace v. Grace, No. M2021-00116-COA-
R3-CV, 2022 WL 4138889, at *6 (Tenn. Ct. App. Sept. 13, 2022) (citing Woodard v.
Woodard, No. E2017-00200-COA-R3-CV, 2018 WL 3339754, at *2 (Tenn. Ct. App. July
9, 2018)). Additionally, “decisions regarding child support must be made within the
strictures of the Child Support Guidelines.” Richardson v. Spanos, 189 S.W.3d 720, 725
(Tenn. Ct. App. 2005) (citations omitted). On appeal, Father and the State agree that the
juvenile court had jurisdiction to modify child support until C.L.B. reached the age of
majority and graduated high school. See Tenn. Comp. R. & Regs. 1240-02-04-.02(7)(a)
(providing that a person who turns eighteen while still in high school will continue to be
considered a “child” for purposes of the Child Support Guidelines until the person
graduates or his class graduates, whichever occurs last). It is also undisputed that C.L.B.
reached the age of majority and graduated high school both before the juvenile court
entered the July 2, 2020 order modifying child support under the Guidelines and before the
retroactive effective date of the modification, June 1, 2020. Based on the foregoing facts
and authority, we hold that the juvenile court lacked jurisdiction to modify Father’s child
support obligation. Accordingly, we vacate the court’s July 2, 2020 and December 9, 2021
orders.


                                    V.     CONCLUSION

      For the foregoing reasons, we vacate the judgment of the juvenile court. The case
is remanded for such further proceedings as may be necessary and consistent with this
opinion. Costs of the appeal are taxed to the appellee, State of Tennessee ex rel. Kimberly
Krepela Hoard.


                                            -3-
      _________________________________
      JOHN W. McCLARTY, JUDGE




-4-